Exhibit 10.6
SUBSCRIPTION AGREEMENT






Players Network
1771 East Flamingo Road suite 201A
Las Vegas, Nevada 89119




Gentlemen:


The undersigned understands that Players Network, a Nevada corporation (the
"Company"), is offering for sale shares of its common stock, par value $0.001
per share ("Shares") on the terms and conditions set forth in this Subscription
Agreement.  The undersigned further understands that the offer and sale of the
Shares being made without registration under the Securities Act of 1933, as
amended (the "Securities Act").


1. 1.1           Authorization.  On or prior to the Closing, the Company shall
have authorized: (a) the sale and issuance to the Purchaser of the Shares (the
“Securities).
 
2. 1.2           Sale and Issuance.  Subject to the terms and conditions set
forth in this Agreement, the Purchaser agrees to purchase at the Closing, and
the Company agrees to sell and issue to the Purchaser at the Closing, for an
aggregate purchase price of Fifteen Thousand Dollars ($15,000), that number of
Shares equal to 1,000,000 ($0.015 ) divided by the Closing Price
 
3. 1.3           Acceptance of Subscription and Issuance of the Securities.  It
is understood and agreed that the Company shall have the right to accept or
reject this subscription in its sole discretion.  Notwithstanding anything in
this Agreement to the contrary, the Company shall have no obligation to sell any
Securities to any person who is a resident of a jurisdiction in which the sale
or issuance of the Securities would constitute a violation of the securities,
"blue sky" or other similar laws of such jurisdiction (collectively referred to
as the "State Securities laws").
 
4. 1.4           Payment for the Securities.  At the Closing the Company shall
deliver to the Purchaser a certificate or certificates, registered in the name
of the Purchaser as set forth in Schedule 2.4, representing the shares of Common
Stock and a certificate, substantially in the form of Exhibit A, representing
the Warrant that the Purchaser is purchasing, against the purchase price
therefor.
 
1. 5.     Representations and Warranties of the Company.  The Company represents
and warrants that:
 
a. (a)           Organization, Good Standing and Qualification.  The Company is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Nevada and
 
 
1

--------------------------------------------------------------------------------

 
b. has all requisite corporate power and authority to own and operate its
properties and to carry on its business as now conducted and as proposed to be
conducted.  The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which qualification is required, except where
the failure to so qualify, individually or in the aggregate, would not have a
Material Adverse Effect.
 
c. (b)           Capitalization.  The authorized capital of the Company
consists, or will consist immediately prior to the Initial Closing, of (a)
25,000,000 shares of Preferred Stock, par value $0.001 (the "Preferred Stock"),
of which (i) 2,000,000 shares have been designated Series A Preferred Stock, and
(ii) 8,600,000 shares have been designated Series B Preferred Stock, none of
which are outstanding and (b) 650,000,000 shares of common stock, par value
$0.001 ("Common Stock"), of which approximately 94,500,000 shares are issued and
outstanding.  No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  As of the Initial Closing Date,
except as a result of the purchase and sale of the Securities and for stock
options issued by the Company to its employees, directors and consultants, there
are no outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of Common Stock or securities
convertible into or exercisable for shares of Common Stock. All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and non-assessable, have been issued in compliance with all U.S. federal
and state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities.
 
d. (c)           SEC Reports; Financial Statements.  The Company has filed all
required SEC Reports for the two years preceding the Initial Closing Date (or
such shorter period as the Company was required by law to file such
material).  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the SEC promulgated thereunder, as
applicable, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with GAAP, except as may
be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, and fairly present in all material respects the financial
position of the Company and its consolidated Subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.
 
 
2

--------------------------------------------------------------------------------

 
e. (d)           Authorization.  The Company has all requisite power and
authority to execute, deliver and perform its obligations under the Transaction
Documents.  All corporate action on the part of the Company and its officers,
directors and stockholders necessary for the authorization, execution and
delivery of the Transaction Documents and the performance of all obligations of
the Company hereunder and thereunder, and the authorization, issuance, sale and
delivery of the Shares and the Warrants pursuant to this Agreement, and the
Warrant Shares pursuant to the Warrants, has been taken or will be taken prior
to the Closing.  The Transaction Documents have been duly executed and delivered
by the Company, and assuming that they have been duly executed and delivered by
any party thereto other than the Company or its affiliates, constitute valid and
legally binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (b) as limited
by laws relating to the availability of specific performance, injunctive relief
or other equitable remedies, limited by applicable federal or state securities
laws or the public policy underlying such laws.  The sale of the Shares and the
sale of the Warrants and the issuance of the Warrant Shares are not and will not
be subject to any preemptive rights or rights of first refusal that have not
been properly waived or complied with.
 
f. (e)           Valid Issuance of Shares and Warrant Shares.  The Shares and
Warrant Shares have been duly authorized and, when issued, sold and delivered in
accordance with the terms of this Agreement for the consideration set forth
herein, and with respect to the Warrant Shares, when issued, sold and delivered
in accordance with the terms of this Agreement and the Warrants for the
consideration set forth in the Warrants will be duly and validly issued, fully
paid, and nonassessable and free of all Liens and restrictions on transfer other
than the restrictions on transfer contained in this Agreement, and under
applicable state and federal securities laws.  No further approval of the
security holders or the Board of Directors of the Company will be required for
the issuance and sale of the Securities and the Warrant Shares to be sold as
contemplated herein and in the Warrants, respectively.
 
g. (f)           Offering.  Subject in part to the truth and accuracy of the
Purchaser’s representations set forth in this Agreement, the offer, sale and
issuance of the Shares, the Warrants, the Warrant Shares and the Conversion
Shares will be exempt from the registration requirements of the Securities Act,
and are exempt from registration and qualification under the registration,
permit or qualification requirements of all applicable securities laws of any
state of the United States.
 
h. 
 
i. 
 
 
3

--------------------------------------------------------------------------------

 
j. (g)           Material Changes.  Since the date of the latest audited
financial statements included within the SEC Reports, except as disclosed in the
SEC Reports, (a) there has been no event, occurrence or development that has had
or that would reasonably be expected to result in a Material Adverse Effect, (b)
the Company has not incurred any liabilities (contingent or otherwise) other
than (i) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (ii) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the SEC, (c) the Company has not altered its
method of accounting, (d) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (e) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company equity incentive
plans.  The Company does not have pending before the SEC any request for
confidential treatment of information.
 
a. (h)           Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any of its directors,
officers or employees or any of its properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”), which
(a) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the Securities or the transactions
contemplated by the Transaction Documents, or (b) would, if there were an
unfavorable decision, have or reasonably be expected to result in, individually
or in the aggregate, a Material Adverse Effect.
 
b. (i)           Compliance.  The Company (a) is not in default under or in
violation of (and, to the Company’s knowledge, no event has occurred that has
not been waived that, with notice or lapse of time or both, would result in a
default by the Company under), nor has the Company received written notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other similar agreement or instrument to which
it is a party or by which it or any of its properties is bound (whether or not
such default or violation has been waived) or any material contract filed by the
Company with the SEC pursuant to the Securities Act, the Exchange Act or the
rules and regulations promulgated thereunder, (b) is in violation of any order
of any court, arbitrator or governmental body applicable to the Company, (c) is
or has been in violation of any statute, rule or regulation of any governmental
authority applicable to the Company, including without limitation all foreign,
federal, state and local laws applicable to its business, or (d) is in violation
of or default under its Articles of Incorporation or Bylaws, except in each of
the cases referenced in clauses (a), (b) and (c) above as would not,
individually or in the aggregate, have or be reasonably expected to have a
Material Adverse Effect.
 
c. 
 
d. 
 
 
4

--------------------------------------------------------------------------------

 
e. (j)           Title to Assets.  The Company has good and marketable title in
fee simple to all real property owned by it that is material to the business of
the Company and good and marketable title in all personal property owned by it
that is material to the business of the Company, in each case free and clear of
all Liens, except for Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and Liens for the payment of federal, state
or other taxes, the payment of which is neither delinquent nor subject to
penalties.  Any real property and facilities held under lease by the Company are
held under valid, subsisting and enforceable leases of which the Company is in
compliance.
 
f. (k)           Patents and Trademarks.  The Company owns, or has rights to
use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar rights that
are necessary or material for use in connection with its business as described
in the SEC Reports and which the failure to so have would, individually or in
the aggregate, have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”).  The Company has not received a written notice that the
Intellectual Property Rights used by the Company violates or infringes upon the
rights of any Person. To the knowledge of the Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
Person of any of the Intellectual Property Rights of the Company.
 
g. (l)           Regulatory Permits.  The Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its business as described in
the SEC Reports, except where the failure to possess such permits would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and the Company has not received
any written notice of proceedings relating to the revocation or modification of
any Material Permit.
 
h. (m)           Transactions with Affiliates and Employees.  Except as set
forth in the SEC Reports, none of the officers or directors of the Company and,
to the knowledge of the Company, none of the employees of the Company, is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than (a) for payment of salary
or consulting fees for services rendered, (b) reimbursement for expenses
incurred on behalf of the Company and (c) for other employee benefits, including
stock option agreements under any equity incentive plan of the Company.
 
 
5

--------------------------------------------------------------------------------

 
i. (n)           Sarbanes-Oxley; Internal Accounting Controls.  The Company is
in material compliance with all provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it as of the Initial Closing Date.  The Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (a) transactions are executed in accordance with
management’s general or specific authorizations, (b) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (c) access to assets is permitted
only in accordance with management’s general or specific authorization, and (d)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that material
information relating to the Company is made known to the certifying officers by
others within those entities, particularly during the period in which the
Company’s most recently filed periodic report under the Exchange Act, as the
case may be, is being prepared.  The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of the
date prior to the filing date of the most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”).  The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no significant changes in the Company’s
internal controls (as such term is defined in Item 307(b) of Regulation S-K
under the Exchange Act) or, to the Company’s knowledge, in other factors that
could materially affect the Company’s internal controls.
 
j. (o)           Disclosure.  The Company has provided the Purchaser with all
the information that the Purchaser has requested for deciding whether to
purchase the Series B Preferred Stock.
 
k. (p)           Registration Rights.  Except as provided in the Investor’s
Rights Agreement the Company has not granted or agreed to grant any registration
rights, including piggyback rights, to any person or entity.
 
l. (q)           Corporate Documents.  Except for amendments necessary to
satisfy representations and warranties or conditions contained herein (the form
of which amendments has been approved by the Purchaser), the Articles of
Incorporation and Bylaws of the Company are in the form previously provided to
the Purchaser and accurately reflects in all material respects all actions by
the directors (and any committee of directors) and stockholders with respect to
all transactions referred.
 
 
6

--------------------------------------------------------------------------------

 
m. (r)           Tax Status.  The Company has made or filed all federal, state
and foreign income and all other tax returns, reports and declarations required
by any jurisdiction to which it is subject (unless and only to the extent that
the Company has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.  The Company has not executed a waiver with respect to the statute of
limitations relating to the assessment or collection of any foreign, federal,
state or local tax.  None of the Company’s tax returns is presently being
audited by any taxing authority.
 
n. (s)           Investment Company. The Company is not, and is not an affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
 
o. (t)           Insurance.  The Company maintains insurance underwritten by
insurers of recognized financial responsibility, of the types and in the amounts
that the Company reasonably believes is adequate for its business as currently
conducted, including, but not limited to, insurance covering all real and
personal property owned or leased by the Company against theft, damage,
destruction, acts of vandalism and all other risks customarily insured against,
with such deductibles as are customary for companies in the same or similar
business, all of which insurance is in full force and effect.
 
p. (u)           Related Party Transactions.  Except as set forth in the SEC
Reports, no transaction has occurred between or among the Company, on the one
hand, and its affiliates, officers or directors on the other hand.
 
q. (v)           Foreign Corrupt Practices.  Neither the Company, nor, to the
knowledge of the Company, any director, officer, agent, employee or other Person
acting on behalf of the Company has, in the course of its actions for, or on
behalf of, the Company (a) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (b) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (c)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (d) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
 
r. (w)                      Full Disclosure.  No representation or warranty of
the Company made in this Agreement and the Investor’s Rights Agreement,
including any schedules or exhibits hereto or thereto, contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact necessary to make the statements or facts contained herein or
therein not misleading.
 
 
7

--------------------------------------------------------------------------------

 
2. 1.6       Representations and Warranties of the Undersigned.  The undersigned
hereby represents and warrants to the Company and to each officer, director,
controlling person and agent of the Company that:
 
a. (a)           Organization; Validity; Enforcements.  (a) The Purchaser has
power, authority and capacity to enter into this Agreement and to consummate the
transactions contemplated hereby, (b) the making and performance of this
Agreement by the Purchaser and the consummation of the transactions herein and
therein contemplated will not violate or conflict with, result in the breach or
violation of, or constitute, either by itself or upon notice or the passage of
time or both, a default under any material agreement, mortgage, deed of trust,
lease, franchise, license, indenture, permit or other instrument to which the
Purchaser is a party, or any statute or any authorization, judgment, decree,
order, rule or regulation of any court or any regulatory body, administrative
agency or other governmental agency or body applicable to the Purchaser, (c) no
consent, approval, authorization or other order of any court, regulatory body,
administrative agency or other governmental agency or body is required on the
part of the Purchaser for the execution and delivery of this Agreement or the
consummation of the transactions contemplated by this Agreement, (d) upon the
execution and delivery of this Agreement, this Agreement shall constitute a
legal, valid and binding obligation of the Purchaser, enforceable in accordance
with their terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies, and (d) there is not in effect any order enjoining or restraining the
Purchaser from entering into or engaging in any of the transactions contemplated
by this Agreement.
 
b. (b)           Purchase Entirely for Own Account.  The Securities are being
acquired for investment for the Purchaser’s own account, not as a nominee or
agent and not with a view to the resale or distribution of any part thereof.
 
c. (c)           Information. The Purchaser and his advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by the Purchaser. The Purchaser and his advisors, if
any, have been afforded the opportunity to ask questions of the Company;
provided, however, that neither such inquiries nor any other due diligence
investigations conducted by the Purchaser or his representatives shall modify,
amend or affect the Purchaser’s right to rely on the Company’s representations
and warranties contained in Section 3.  The Purchaser has sought such
accounting, legal and tax advice as he has considered necessary to make an
informed investment decision with respect to his acquisition of the Securities.
The Purchaser understands that he (and not the Company) shall be responsible for
his own tax liabilities that may arise as a result of this investment or the
transactions contemplated by this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
d. (d)           Investment Experience.  The Purchaser understands that the
purchase of the Securities involves substantial risk.  The Purchaser is an
investor in securities of companies in the developmental stage and acknowledges
that he can bear the economic risk of his investment and has such knowledge and
experience in financial or business matters that he is capable of evaluating the
merits and risks of its investment in the Securities.  The Purchaser has
undertaken an independent analysis of the merits and the risks of an investment
in the Securities, based on the Purchaser’s own financial circumstances.
 
e. (e)           No General Solicitation.  The Purchaser acknowledges that he
has not seen, received, been presented with, or been solicited by any leaflet,
public promotional meeting, newspaper or magazine article or advertisement,
radio or television advertisement, or any other form of advertising or general
solicitation with respect to the Securities.
 
f. (f)           Accredited Purchaser.  The Purchaser is an “accredited
investor” within the meaning of SEC Rule 501 of Regulation D, as presently in
effect and Purchaser has executed the Certificate of Accredited Investor Status,
attached hereto as Exhibit D.
 
g. (g)           Restricted Securities.  The Purchaser understands that the
Securities are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances.  In this connection,
the Purchaser represents that he is familiar with SEC Rule 144, as presently in
effect, and understands the resale limitations imposed thereby.  The Purchaser
will not, directly or indirectly, offer, sell, pledge, transfer or otherwise
dispose of (or solicit any offers to buy, purchase or otherwise acquire or take
a pledge of) any of the Securities, nor will the Purchaser engage in any short
sale that results in a disposition of any of the Securities by the Purchaser,
except in compliance with the Securities Act and the rules and regulations
promulgated thereunder and any applicable state securities law.
 
h. (h)           Consultation With Own Attorney.  The Purchaser has been advised
to consult with his own attorney or attorneys regarding all legal matters
concerning an investment in the Company and the tax consequences of purchasing
the Securities, and has done so, to the extent Purchaser considers necessary.
 
i. (i)           Tax Consequences.  The Purchaser acknowledges that the tax
consequences of investing in the Company will depend on particular
circumstances, and neither the Company, the Company’s officers, any other
investors, nor the partners, shareholders, members, managers, agents, officers,
directors, employees, affiliates or consultants of any of them, will be
responsible or liable for the tax consequences to Purchaser of an investment in
the Company.  The Purchaser will look solely to and rely upon his own advisers
with respect to the tax consequences of this investment.
 
 
9

--------------------------------------------------------------------------------

 
j. (j)           Information Provided by Purchaser.  All information which the
Purchaser has provided to the Company concerning the Purchaser, his financial
position and his knowledge of financial and business matters, and any
information found in the Certificate of Accredited Investor Status, is truthful,
accurate, correct, and complete as of the date set forth herein or therein
 
a. k.   Legends.  The Purchaser understands that, at all times until such time
as (a) a registration statement registering the Shares and the Warrant Shares
has been declared effective or (b) the Shares and Warrant Shares may be sold
pursuant to Rule 144 under the Securities Act without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
the Shares and the Warrant Shares will bear a restrictive legend in
substantially the following form:
 
“NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE OR EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR APPLICABLE
STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.”


 
a. (l)           Reliance on Exemptions.  The Purchaser understands that the
Securities are being offered and sold to him in reliance upon specific
exemptions from the registration requirements of the Securities Act, the rules
and regulations promulgated thereunder and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Securities.
 
b. (m)         No Government Review.  The Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Securities.
 
2. 1.7       Waiver, Amendment.  Neither this Agreement nor any provisions
hereof shall be modified, changed, discharged or terminated except by an
instrument in writing signed by the party against whom any waiver, change,
discharge or termination is sought.
 
3. 1.8       Assignability.  Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by either the Company or the undersigned without the prior written
consent of the other party.
 
4. 1.9       Applicable Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEVADA, REGARDLESS OF THE LAW THAT
MIGHT BE APPLIED UNDER PRINCIPLES OF CONFLICTS OF LAW.
 
 
10

--------------------------------------------------------------------------------

 
5. 
 
6. 
 
7. 1.10                  Section and Other Headings.  The section and other
headings contained in this Agreement are for reference purposes only and shall
not affect the meaning or interpretation of this Agreement.
 
8. 
 
9. 1.11                  Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which together shall be deemed to be one and
the same agreement.
 
10. 1.12                  Notices.  All notices and other communications
provided for herein shall be in writing and shall be deemed to have been duly
given if delivered personally or sent by registered or certified mail, return
receipt requested, postage prepaid:
 
a. 
 
b. (a)           If to the Company, to it at the following address:
 


Players Network
1771 East Flamingo Rd 201A
Las Vegas, Nevada 89119
Attention:  CEO


a. (b)           If to the undersigned, to him at the address set forth on the
signature page hereto; or at such other address as either party shall have
specified by notice in writing to the other.
 
2. 1.13                  Binding Effect.  The provisions of this Agreement shall
be binding upon and accrue to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and assigns.
 
3. 1.14                  Indemnification.  The undersigned acknowledges that he
understands the meaning and legal consequences of the representations,
warranties, and covenants set forth herein and that the Company has relied and
will rely upon such representations, warranties and covenants.  Therefore, he
hereby agrees to indemnify and hold harmless the Company and the officers,
directors, controlling persons and agents of the Company from and against any
and all loss, claim,
 
4. 
 
 
11

--------------------------------------------------------------------------------

 
5. damage, liability or expense, and any action in respect thereof, joint or
several, to which any such person may become subject, due to or arising out a
breach of any such representation, warranty, or covenant, together with all
reasonable costs and expenses (including attorneys' fees) incurred by any such
person in connection with any action, suit, proceeding, demand, assessment, or
judgment incident to any of the matters so indemnified against.  Notwithstanding
the foregoing, however, no representation, warranty, acknowledgment, or
agreement made herein by the undersigned shall in any manner be deemed to
constitute a waiver of any rights granted to him under federal or state
securities laws.
 
6. 
 
7. 1.15                  Survival.  All representations, warranties and
covenants contained in this Agreement and the indemnification contained in
Section 1.14 shall survive (i) the acceptance of the subscription by the Company
and (ii) the death or disability of the undersigned.
 
8. 1.16                  Notification of Changes.  The undersigned hereby
covenants and agrees to notify the Company upon the occurrence of any event
prior to the closing of the purchase of the Securities pursuant to this
Agreement that would cause any representation, warranty, or covenant of the
undersigned contained in this Agreement to be false or incorrect.
 


IN WITNESS WHEREOF, the undersigned has executed this Subscription


Agreement this _____ day of ______________________, 2013




_________________________________
Signature
 
 
_________________________________
Print Name


_________________________________
Number and Street


_________________________________
City, State and Zip




________________________________
                                                                             
SS# or Tax ID


Accepted as of


______________________ _____, 2013




 
12

--------------------------------------------------------------------------------

 


Accredited Investor Certification


Please check response A or B as appropriate:


_____   A.           I am not an accredited investor.


 
_____
B.
I am an accredited investor because I am (please check the appropriate
response):



 
_____
I have an individual net worth (or joint net worth with spouse) in excess of
$1,000,000; or



 
_____
I had an individual income (not including any amounts attributable to spouse or
to property owned by spouse) of more than $200,000 in each of the previous two
calendar years and a reasonable expectation to reach the same income level in
the current year; or I had a joint income with spouse in excess of $300,000 in
each of the previous two calendar years and a reasonable expectation to reach
the same income level in the current year; or



 
_____
I am a bank or savings and loan association, whether acting in its individual or
fiduciary capacity; or



 
_____
I am a broker-dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934; or



 
_____
I am an insurance company; or



_____                      I am an investment company registered under the
Investment Company Act of 1940, as amended, or a business development company as
defined in said Act; or


 
_____
I am a Small Business Investment Company licensed by the U.S. Small Business
Administration; or



 
_____
I am a plan established and maintained by a state, its political subdivisions or
any agency or instrumentality thereof, for the benefit of its employees, if such
plan has total assets in excess of $5,000,000; or



 
_____
I am an employee benefit plan within the meaning of Title I of the Employment
Retirement Income Security Act of 1974 (“ERISA”), if the investment decision
with respect to this investment is made by a plan fiduciary which is either a
bank, savings and loan association, insurance company or registered investment
advisor, or if the employee benefit plan has total assets in excess of
$5,000,000, or if a self-directed plan, its investment decisions are made solely
by persons who are accredited investors; or



 
_____
I am a private business development company as defined in the Investment
Advisors Act of 1940, as amended; or



 
_____
I am a corporation, Massachusetts or similar business trust or partnership, or
any tax exempt organization as defined in Section 501(c)(3) of the Internal
Revenue Code, not formed for the specific purpose of acquiring Investor
Securities, with the total assets in excess of $5,000,000; or



 
_____
I am a trust with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring Investor Securities, whose purchase is directed.



IN WITNESS WHEREOF, the undersigned has executed this Accredited Investor


Certification this _____ day of ______________________, 2013




_________________________________
Signature


_________________________________
Print Name
 
 

--------------------------------------------------------------------------------